Citation Nr: 1409931	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-22 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder as secondary to a service-connected right leg disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from September 1961 to July 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office Tiger Team in Cleveland, Ohio.  Jurisdiction over the case remains with the RO in St. Petersburg, Florida. 


Based on the findings in United States Court of Appeals for Veterans Claims (Court), this appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The claim for service connection for low back disability was previously before the Board in December 2011 and denied.  The Veteran appealed the denial to the Court.  In a July 2013 Memorandum Decision, the Court affirmed the Board's denial of service connection on a direct basis.  However, the Court determined that the Board failed to provide an adequate statement of reasons or bases for referring rather than remanding the claim for service connection for a back disorder secondary to his service-connected right leg disability.  The Court found that the Board failed to explain why this theory of entitlement was not properly before it.  In particular, it was not clear why the Veteran's claim for benefits on a secondary basis, which had already been adjudicated and denied by the RO at least twice, was not more properly remanded to the RO for additional development.  See Pages 3 & 4 of the Memorandum Decision.

In accordance with the July 2013 Court Memorandum Decision, the Board finds that the Veteran's claim of entitlement to service connection for a back disorder secondary to a service-connected right leg disorder, must be remanded for additional evidentiary development.  That additional development includes fulfilling VA's duty to notify, obtaining additional treatment records, and affording the Veteran a VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a back disorder, as secondary to a service-connected disability. 

2.  Ask the Veteran to identify any health care provider who has treated/evaluated him for his back and that are not already in the claims file.  The Board is particularly interested in records of such treatment that the Veteran may have received for his back since July 2011.  After providing the necessary authorization to enable the AMC/RO to obtain such evidence on his behalf, all identified records must be obtained.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

3.  Then, schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report. 

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's previously diagnosed lumbosacral disc disease and degenerative joint disease -as well as any other back disorder shown on current examination--are (a) caused or (b) aggravated by his service-connected fracture residuals of the right tibia and fibula.  The examiner must consider the Veteran's lay testimony in addition to the documentary evidence of record.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, readjudicate the claim for service connection for a back disorder on a secondary basis.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC and give them appropriate time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

